DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 08/19/2022 have been fully considered but they are not persuasive.
In re pages 5-7, the applicant argues that “The helper file recited in claims 1 and 18 allows for video playability recovery. The amendment made herein to claims 1 and 18 further clarifies this feature. Specifically, claims 1 and 18 now clarify that the helper file addresses the problem of when a video file is not finalized due to an event that interrupts the generation of at least a portion of the index of the video file, which results in the video file lacking certain tables at the end of the file, thus making it not playable. The helper file recited in claims 1 and 18, allows the missing tables to be regenerated using the static video parameters contained in the helper file so that the video file is playable. The Applicant respectfully submits that Jiang in view of Zhou and Chopra clearly fail to arrive at the subject matter now recited in claims 1 and 18. ”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “when a video file is not finalized”, or “allows the missing tables to be regenerated using the static video parameters contained in the helper file so that the video file is playable.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Fan Jiang et al. discloses in fig. 2-3, paragraph 0009 teaches “The prefix index corresponding to the data chunk includes: a prefix start position, a prefix sample size, a prefix sample number, and a prefix sample timestamp.  Moreover, the file index includes a data chunk start position, a sample size, a sample number, and a sample timestamp corresponding to the file index.  The first prefix index of the audio-video file further includes codec information.  The prefix index further includes intelligent video information, for storing information required for intelligent video.  Furthermore, the prefix index further includes an information verification code for ensuring the correctness of data”, paragraph 0029-0033 teaches “Then in the step S130, the audio-video device 30 captures a predetermined number of the samples 27 as the data chunk 26.  The predetermined number is, for example, a fixed value, or a varying number that allows each data chunk 26 to have the same size of data amount……After capturing the samples 27 as the data chunk 26, the write procedure writes the prefix index 24 corresponding to the data chunk 26 and the data chunk 26 itself into the audio-video file 20 in sequence at the end of a position where the audio-video file 20 is previously written.  More specifically, as shown in FIG. 3, in the step S120, after the header 22 is written into the position from 0x0 to 0x100, the first written prefix index 24 is recorded at the position from 0x100 to 0x200 and is adjacent to the header 22.  The corresponding data chunk 26 is recorded at the position from 0x200 to 0x1224 adjacent to the first prefix index 24…. The prefix index 24 includes a prefix start position (offset), a prefix sample size, a prefix sample number, and a prefix sample timestamp, corresponding to the captured data chunk 26..” Fan Jiang et al. discloses capturing an audio-video data by the audio-video device and writes the audio-video data in the storage device as shown in fig. 3. After capturing the samples 27 as the data chunk 26, the write procedure writes the prefix index 24 corresponding to the data chunk 26 and the data chunk 26 itself into the audio-video file 20, thus meets claimed creates a helper file in a storage device wherein the helper file is identified in a manner that associates it with a video file (data chunk) and which before video recording, stores video parameter in the helper file as shown in fig. 3 that sequence of steps to store video file, where prefix index (24 of fig. 3) comes before data chunk (26 of fig. 3). Moreover, the helper file (prefix index) includes a prefix start position, a prefix sample size, a prefix sample number, and a prefix sample timestamp.  Moreover, the file index includes a data chunk start position, a sample size, a sample number, and a sample timestamp corresponding to the file index, helper file does not contain video sample.
Furthermore, Fan Jiang et al. discloses in fig. 6A-6B, paragraph 0049 teaches “During the execution of the write procedure, the audio-video file 20 may be incompletely written due to the accidences such as interrupt of power or malfunction of the audio-video device 30. At this time, in the written audio-video file 20, the last data chunk is usually incomplete, the file index 28 is incomplete or missing. The aforementioned repair procedure is used to repair this kind of incomplete audio-video file 20.”, paragraph 0054-0055 teaches “Referring to FIG. 6B, a schematic flow chart of a repair procedure according to another embodiment of the present invention is shown.  It can be known from FIG. 6B, the repair procedure includes the following steps.  In step S210, whether the data chunk 26 corresponding to the last prefix index 24 is complete or not is checked.  In step S220, it is determined whether the data chunk 26 is complete or not.  In step S234, the damaged sample 27 in the last damaged data chunk 26 is deleted.  In step S236, the corresponding prefix index 24 is modified according to the last damaged data chunk 26 from which the damaged sample 27 is deleted.  In step S240, the file index 28 is written according to all the prefix indexes 24. 
This embodiment is different from the previous embodiment in the repairing step.  In this embodiment, in the step S234, the repair procedure only deletes the damaged sample 27 in the data chunk 26 instead of deleting whole the last damaged data chunk 26.  Thus, in the incomplete data chunk 26, part of the damaged audio-video data is saved for being used.  After the damaged sample 27 is deleted, the repair procedure modifies the last prefix index 24 according to the modified data chunk 26 (i.e. the last damaged data chunk 26 that its damaged sample 27 is deleted) in the step S236.  The prefix sample size and the prefix sample timestamp of the prefix index 24 that are relevant with the modified data chunk 26 should also be modified, so as to correspond to the modified data chunk 26.  Thus, in the last step S240, the repair procedure writes the file index 28 according to all the prefix indexes 24.” Fan Jiang teaches checking of data chunk for damage sample. Damage sample may possible due to an event (for example, interrupt of power or malfunction of the audio-video device 30), then in the written audio-video file 20, the last data chunk is usually incomplete, the file index 28 is incomplete or missing. To repair a corrupted video file 20, delete the damage sample and modify the prefix index according to the data chunk from which the sample is deleted. Finally, the reconstruction procedure writes the file index according to all the prefix indexes. The incomplete portion in the audio-video file is deleted and the correct file index is re-written, so as to repair the incompletely written audio-video file for being normally played and used. Therefore, Fan Jiang meets the claimed reconstructing the index of the video file, if found to be corrupted due to an event, using the video parameters stored in the helper file.
	Zhou et al. discloses from paragraph 0032 teaches “The CODEC type includes but is not limited to H.264, MPEG-4 technology, or Motion Joint Photographic Experts Group (MJPEG) technology.  Video frames obtained after being coded using different CODEC types have different video frame structure features.  In this embodiment, at least one video frame structure feature is stored in the preset CODEC feature database, where each video frame structure feature corresponds to one CODEC type.  In the following description, two video frame structure features, each corresponding to one 
CODEC type, are used as examples.”, 0035 teaches “Acquire a first video frame structure feature from the CODEC feature database, and determine whether a manner of storing data in the video data stream is consistent with the first video frame structure feature; if so, the frame data of each video frame can be successfully extracted from the video data stream of the corrupted video file according to the first video frame structure feature; if not, acquire a second video frame structure feature from the CODEC feature database, until a video frame structure feature that can be used to successfully extract the frame data of each video frame from the video data stream of the corrupted video file is found, or until all video frame structure features of CODEC types in the CODEC feature database fail to extract the frame data of each video frame from the video data stream.”, 0038-0040, paragraph 0059 teaches “In this embodiment of the present invention, if frame data of a video frame can be extracted from a video data stream of a corrupted video file according to at least one video frame structure feature in a CODEC feature database, a video frame sequence is generated from the extracted frame data of the video frame; a CODEC type corresponding to the video frame structure feature that is used during extraction of the frame data, storage location information of the video frame sequence, and index data that is used to record a timestamp-based index of the video frame sequence are recorded; an SH of the video frame sequence is determined, where the SH includes a decoding parameter used by data in the video frame sequence; and container data that complies with a target container format is reconstructed according to the SH, the recorded CODEC type, the recorded storage location information of the video frame sequence, and the recorded index data, and a video file in the target container format is generated and output based on the reconstructed container data.  Compared with the prior art, in this embodiment of the present invention, a video file can be repaired when container header data and/or container tail data is corrupted, and a corrupted video data stream can be repaired even when container header data, container tail data, and a CFH in container data of the corrupted video data stream are all corrupted, thereby improving a success rate of video repair.”, paragraph 0050. Zhou et al. teaches CODEC type information and decoding parameter that helps to repair.
	Chopra et al. discloses in col. 20 lines 21-59 teaches “When an active storage unit fails, metadata contained in another storage unit may be utilized to recover the active storage unit. When one storage unit is unavailable (e.g., the storage unit has failed, or is being upgraded, etc.), the system remains up to provide access to any file not stored in the failed storage unit…… In one embodiment, metadata 110 may include a file name, a storage unit identifier (ID) identifying a storage unit in which the segments associated with the file name are stored, reconstruction information for the file using the segments, and any other appropriate metadata information.” Therefore, Chopra et al. meets claimed wherein the helper file is separated from the video file, and wherein the video file is stored in a storage device separate from the storage device where the helper file is stored.
Therefore, the combination of Fan Jiang et al., Zhou et al. and Chopra et al. teach the limitation as claimed.
Claims 3-17 are rejected for the same reason as discussed in the corresponding paragraph 2-4 above.
Therefore, in view of the above, the examiner believes that the features of the claims are taught by the applied arts. See also the Office Action sets for the below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0097058 Fan Jiang et al. in view of US 2016/0007048 by Zhou et al. and US 10,289,496 by Chopra et al.
Regarding claim 1, Fan Jiang et al. discloses a method for repairing a corrupted video file, wherein the corruption is due to an event that interrupts a generation of at least a portion of an index of the video file (paragraph 0049 teaches “During the execution of the write procedure, the audio-video file 20 may be incompletely written due to the accidences such as interrupt of power or malfunction of the audio-video device 30. At this time, in the written audio-video file 20, the last data chunk is usually incomplete, the file index 28 is incomplete or missing. The aforementioned repair procedure is used to repair this kind of incomplete audio-video file 20.”), the method comprising: 
creating, with a processor, a helper file in a storage device, wherein the helper file is identified in a manner that associates it with a video file (fig. 1-3); 
before video recording, storing, with the processor, video parameters in the helper file, wherein the video parameters directly correspond to a video to be recorded and stored in the video file (in addition to discussion above, 2-3, paragraph 0029-0033 teaches “Then in the step S130, the audio-video device 30 captures a predetermined number of the samples 27 as the data chunk 26.  The predetermined number is, for example, a fixed value, or a varying number that allows each data chunk 26 to have the same size of data amount……After capturing the samples 27 as the data chunk 26, the write procedure writes the prefix index 24 corresponding to the data chunk 26 and the data chunk 26 itself into the audio-video file 20 in sequence at the end of a position where the audio-video file 20 is previously written.  More specifically, as shown in FIG. 3, in the step S120, after the header 22 is written into the position from 0x0 to 0x100, the first written prefix index 24 is recorded at the position from 0x100 to 0x200 and is adjacent to the header 22.  The corresponding data chunk 26 is recorded at the position from 0x200 to 0x1224 adjacent to the first prefix index 24…. The prefix index 24 includes a prefix start position (offset), a prefix sample size, a prefix sample number, and a prefix sample timestamp, corresponding to the captured data chunk 26..” Fan Jiang et al. discloses capturing an audio-video data by the audio-video device and writes the audio-video data in the storage device as shown in fig. 3. After capturing the samples 27 as the data chunk 26, the write procedure writes the prefix index 24 corresponding to the data chunk 26, thus meets claimed creates a helper file in a storage device wherein the helper file is identified in a manner that associates it with a video file (data chunk) and which before video recording, stores video parameter in the helper file as shown in fig. 3 that sequence of steps to store video file, where prefix index comes before data chunk.) and wherein the helper file does not contain video samples (paragraph 0009 teaches “The prefix index corresponding to the data chunk includes: a prefix start position, a prefix sample size, a prefix sample number, and a prefix sample timestamp.  Moreover, the file index includes a data chunk start position, a sample size, a sample number, and a sample timestamp corresponding to the file index.  The first prefix index of the audio-video file further includes codec information.  The prefix index further includes intelligent video information, for storing information required for intelligent video.  Furthermore, the prefix index further includes an information verification code for ensuring the correctness of data”, moreover, the file index includes a data chunk start position, a sample size, a sample number, and a sample timestamp corresponding to the file index, helper file does not contain video sample); 
storing, with the processor, the video in the video file (in addition to discussion above, fig. 1-3); and 
reconstructing, with the processor, an index of the video file, if found to be corrupted due to an event that interrupts the generation of the at least  a portion of the index of the video file, using the video parameters stored in the helper file (in addition to discussion above, fig. 6A, 6B, paragraph 0054-0055 teaches “Referring to FIG. 6B, a schematic flow chart of a repair procedure according to another embodiment of the present invention is shown.  It can be known from FIG. 6B, the repair procedure includes the following steps.  In step S210, whether the data chunk 26 corresponding to the last prefix index 24 is complete or not is checked.  In step S220, it is determined whether the data chunk 26 is complete or not.  In step S234, the damaged sample 27 in the last damaged data chunk 26 is deleted.  In step S236, the corresponding prefix index 24 is modified according to the last damaged data chunk 26 from which the damaged sample 27 is deleted.  In step S240, the file index 28 is written according to all the prefix indexes 24. This embodiment is different from the previous embodiment in the repairing step.  In this embodiment, in the step S234, the repair procedure only deletes the damaged sample 27 in the data chunk 26 instead of deleting whole the last damaged data chunk 26.  Thus, in the incomplete data chunk 26, part of the damaged audio-video data is saved for being used.  After the damaged sample 27 is deleted, the repair procedure modifies the last prefix index 24 according to the modified data chunk 26 (i.e. the last damaged data chunk 26 that its damaged sample 27 is deleted) in the step S236.  The prefix sample size and the prefix sample timestamp of the prefix index 24 that are relevant with the modified data chunk 26 should also be modified, so as to correspond to the modified data chunk 26.  Thus, in the last step S240, the repair procedure writes the file index 28 according to all the prefix indexes 24.” Fan Jiang teaches checking of data chunk for damage sample. Damage sample may possible due to an event (for example, interrupt of power or malfunction of the audio-video device 30), then in the written audio-video file 20, the last data chunk is usually incomplete, the file index 28 is incomplete or missing. To repair a corrupted video file 20, delete the damage sample and modify the prefix index according to the data chunk from which the sample is deleted. Finally, the reconstruction procedure writes the file index according to all the prefix indexes. The incomplete portion in the audio-video file is deleted and the correct file index is re-written, so as to repair the incompletely written audio-video file for being normally played and used. Therefore, Fan Jiang meets the claimed reconstructing the index of the video file, if found to be corrupted due to an event, using the video parameters stored in the helper file.).  
Fan Jiang et al. fails to disclose static video parameters; and wherein the helper file is separated from the video file, and wherein the video file is stored in a storage device separate from the storage device where the helper file is stored; 
Zhou et al. discloses static video parameters (paragraph 0032 teaches “The CODEC type includes but is not limited to H.264, MPEG-4 technology, or Motion Joint Photographic Experts Group (MJPEG) technology.  Video frames obtained after being coded using different CODEC types have different video frame structure features.  In this embodiment, at least one video frame structure feature is stored in the preset CODEC feature database, where each video frame structure feature corresponds to one CODEC type.  In the following description, two video frame structure features, each corresponding to one CODEC type, are used as examples.”, 0035 teaches “Acquire a first video frame structure feature from the CODEC feature database, and determine whether a manner of storing data in the video data stream is consistent with the first video frame structure feature; if so, the frame data of each video frame can be successfully extracted from the video data stream of the corrupted video file according to the first video frame structure feature; if not, acquire a second video frame structure feature from the CODEC feature database, until a video frame structure feature that can be used to successfully extract the frame data of each video frame from the video data stream of the corrupted video file is found, or until all video frame structure features of CODEC types in the CODEC feature database fail to extract the frame data of each video frame from the video data stream.”, 0038-0040, paragraph 0059 teaches “In this embodiment of the present invention, if frame data of a video frame can be extracted from a video data stream of a corrupted video file according to at least one video frame structure feature in a CODEC feature database, a video frame sequence is generated from the extracted frame data of the video frame; a CODEC type corresponding to the video frame structure feature that is used during extraction of the frame data, storage location information of the video frame sequence, and index data that is used to record a timestamp-based index of the video frame sequence are recorded; an SH of the video frame sequence is determined, where the SH includes a decoding parameter used by data in the video frame sequence; and container data that complies with a target container format is reconstructed according to the SH, the recorded CODEC type, the recorded storage location information of the video frame sequence, and the recorded index data, and a video file in the target container format is generated and output based on the reconstructed container data.  Compared with the prior art, in this embodiment of the present invention, a video file can be repaired when container header data and/or container tail data is corrupted, and a corrupted video data stream can be repaired even when container header data, container tail data, and a CFH in container data of the corrupted video data stream are all corrupted, thereby improving a success rate of video repair.”, paragraph 0050. Zhou et al. teaches CODEC type information and decoding parameter that helps to repair.)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include static video parameters, as taught by Zhou et al. into the system of Fan Jiang et al., because such incorporation would allow more options for reconstructing when corruption found, thus increase user accessibility of the system.
Fan Jiang et al., Zhou et al. fail to disclose wherein the helper file is separated from the video file, and wherein the video file is stored in a storage device separate from the storage device where the helper file is stored.
Chopra et al. discloses wherein the helper file is separated from the video file, and wherein the video file is stored in a storage device separate from the storage device where the helper file is stored (col. 20 lines 21-59 teaches “When an active storage unit fails, metadata contained in another storage unit may be utilized to recover the active storage unit. When one storage unit is unavailable (e.g., the storage unit has failed, or is being upgraded, etc.), the system remains up to provide access to any file not stored in the failed storage unit…… In one embodiment, metadata 110 may include a file name, a storage unit identifier (ID) identifying a storage unit in which the segments associated with the file name are stored, reconstruction information for the file using the segments, and any other appropriate metadata information.”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include the helper file is separated from the video file, and wherein the video file is stored in a storage device separate from the storage device where the helper file is stored, as taught by Chopra et al.into the system of Fan Jiang et al. and Zhou et al., because such incorporation would allow more options for reconstructing when corruption found, thus increase user accessibility of the system.

Regarding claim 3, the method wherein the reconstructing of the index comprises finding, with the processor, sample sizes of video samples stored in the video file during the recording of the video (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0032, 0054-0055).  

Regarding claim 4, the method wherein the finding of the sample sizes is performed by the processor using the static video parameters stored in the helper file (in addition to discussion above, Fan Jiang et al., fig. 1-3, paragraph 0032-0036; Zhou et al., paragraph 0032, 0050, 0059). 
 
Regarding claim 5, the method wherein the static video parameters stored in the helper file include a number and types of tracks, a codec used for the video samples and codec configuration data (in addition to discussion above, Fan Jiang et al., paragraph 0033, 0036, 0058; Zhou et al., paragraph 0032, 0050, 0059). 
 
Regarding claim 6, the method wherein the finding of the sample sizes of the video samples is performed by analyzing a NAL structure of the video samples stored in the video file during the recording of the video (in addition to discussion above, Fan Jiang et al., paragraph 0027-0031). 
 
Regarding claim 7, the method wherein the static video parameters stored in the helper file includes a codec used for the video samples and wherein the reconstructing of the index comprises finding, with the processor, which video samples stored in the video file 2during the recording of the video are keyframes using the type of codec used for the video samples and a structure of a video frame of the video sample encoded with the codec (in addition to discussion above, Fan Jiang et al., paragraph 0033, 0036, 0058; Zhou et al., paragraph 0032, 0050, 0059). 
 
Regarding claim 8, the method further comprising: storing, with the processor, audio parameters in the helper file before recording the video; and storing, with the processor, additional audio parameters in the video file during the recording of the video (in addition to discussion above, fig. 1-3, Fan Jiang et al., paragraph 0028-0031, Zhou et al., paragraph 0050).  

Regarding claim 9, the method wherein the additional audio parameters stored in the video file are sample sizes of audio samples and wherein the reconstructing of the index comprises finding, with the processor, the audio samples using the sample sizes of the audio samples stored in the video file during the recording of the video (in addition to discussion above, Fan Jiang et al., fig. 1-3, paragraph 0028-0031, 0054-0055).  

Regarding claim 10, the method wherein the reconstructing of the index comprises finding, with the processor, a last valid video sample (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055). 
 
Regarding claim 11, the method wherein the reconstructing of the index further comprises finding, with the processor, a last valid audio sample (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055).  

Regarding claim 12, the method further comprising: truncating, with the processor, the video file after the last valid video and audio samples to create a truncated video file; and appending, with the processor, the reconstructed index to the truncated video file (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055).  

Regarding claim 13, the method further comprising: writing, with the processor, a new video file using valid video and valid audio samples; and appending, with the processor, the reconstructed index to the new video file (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055).  

Regarding claim 14, the method further comprising deleting the helper file (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055). 
 
Regarding claim 15, the method wherein prior to reconstructing of the index, further comprising detecting the helper file (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055).
  
Regarding claim 16, the method wherein prior to reconstructing of the index, further comprising checking the helper file to determine if the static video parameters are contained therein (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055; Zhou et al., paragraph 0032, 0050, 0059).  

Regarding claim 17, the method wherein prior to reconstructing of the index further comprising checking the video file to determine if it is corrupt and repairable (in addition to discussion above, Fan Jiang et al., fig. 6A, 6B, paragraph 0050-0055).

Claim 18 rejected for the same reason as discussed in the corresponding claim 1 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484